      Case 2:20-cv-02272-KHV-GEB Document 1 Filed 05/29/20 Page 1 of 34




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


    PAUL AND DEBRA GUSTAFSON,
     for themselves and all others similarly situated,

                           Plaintiffs,                        Case No. 2:20-cv-2272

        v.

    TRAVEL GUARD GROUP, INC.,                                 JURY TRIAL DEMANDED
     a Wisconsin Corporation

    and

    NATIONAL UNION FIRE INSURANCE
    COMPANY OF PITTSBURGH, PA.,
     a Pennsylvania Insurance Company

    and

    AIG TRAVEL, INC.,
     a Delaware Corporation

    and

    AIG TRAVEL ASSIST, INC.,
     a Delaware Corporation

                           Defendants.


                              COMPLAINT – CLASS ACTION

       Plaintiffs Paul Gustafson and Debra Gustafson (“Plaintiffs” or the “Gustafsons”), for

themselves and for all other persons similarly situated, allege the following upon personal

knowledge as to themselves and their acts, and upon information and belief as to all other persons

and matters:

                              NATURE OF THIS CIVIL ACTION

       1.      This is a class action for damages, restitution and equitable relief against
         Case 2:20-cv-02272-KHV-GEB Document 1 Filed 05/29/20 Page 2 of 34




Defendants Travel Guard Group, Inc. (“Travel Guard Group”), National Union Fire Insurance

Company of Pittsburgh, Pa. (“National Union”), AIG Travel, Inc. (“AIG Travel”), and AIG Travel

Assist, Inc. arising from Defendants’ uniform practice and policy pursuant to which Defendants

refuse to refund and return unearned insurance premiums and other amounts to their policyholders

when planned travel that Defendants insure is canceled before departure, and thus, will never

occur.

         2.    Plaintiffs seek to end and obtain relief for the wrongful conduct of Defendants

toward Plaintiffs and other similarly-situated travel insurance policyholders. Plaintiffs for

themselves and the defined class of policyholders they seek to represent (a) all booked travel and

purchased travel insurance from Defendants that provided specifically identified pre-departure and

post-departure insurance coverages and benefits for protection against an array of pre-departure

and post-departure risks incident to travel, (b) were charged and paid Defendants the total cost of

the travel insurance in advance of the trip for both pre-departure coverages and benefits, which

became effective on payment and ended before departure, and post-departure coverages and

benefits, which Defendants could only earn and provide once travel began, and (c) did not begin

travel because the covered trip was canceled prior to departure by a travel service provider, the

policyholder, or for some other reason, and (d) who did not thereafter receive a pro rata refund or

other portion of or restitution for the amounts Plaintiffs and the other policyholders paid in advance

for the post-departure coverages and benefits that were specifically included and described in each

of Defendants’ travel plans, and which Defendants did not earn, perform or provide, and knew

they would and could never earn, perform or provide because each of the covered trips was

canceled before travel began. As a direct result of Defendants’ conduct, Plaintiffs and the

policyholder class they seek to represent suffered injury in the form of monetary loss by having



                                                  2
       Case 2:20-cv-02272-KHV-GEB Document 1 Filed 05/29/20 Page 3 of 34




paid premiums and/or other amounts for insurance coverages and benefits that Defendants were

not exposed to, and for which Defendants never assumed any transferred risk or could ever earn

or provide.

        3.     Travel insurance policies like those at issue here are marketed and sold to provide

reimbursement in the event of financial loss or hardship incident to planned travel. Insurance is

available to cover a variety of travel-related risks, including (a) certain risks arising before travel

begins, such as the possibility that a traveler must cancel a trip due to illness and will lose a pre-

paid, nonrefundable deposit as a result, and (b) other, separate contingencies and risks that attach

only after travel begins, such as travel interruption, a medical emergency, or lost, damaged or

stolen luggage.

        4.     Travel Guard has been in the travel insurance business for over forty years and

offers travel insurance and emergency travel assistance plans to the traveling public. Like its

competitors, Travel Guard markets and sells a number of standardized travel insurance products

(referred to as “Travel Guard Insurance Policies” or “Travel Guard Plans”) both on an annual basis

and for a single trip. A Travel Guard annual plan is not trip-specific and provides insurance for

multiple trips throughout the year. In contrast, a Travel Guard single-trip policy covers only the

risks associated with a single, specific trip. This action relates exclusively to Defendants’ single-

trip plans.

        5.     Each single-trip Travel Guard Plan includes and specifically identifies both pre-

departure and post-departure coverages and benefits to protect the policyholder for contingencies

arising before and during travel. Defendants’ Travel Guard Plans group such insurance coverages

and benefits and non-insurance services in pre-packaged bundles. Defendants’ single-trip Travel

Guard Plans are flexible and can include any or all of the coverages and benefits that Defendants



                                                  3
          Case 2:20-cv-02272-KHV-GEB Document 1 Filed 05/29/20 Page 4 of 34




offer.

          6.    All of Defendants’ single-trip Travel Guard Insurance Policies are memorialized

through a standardized procedure using uniform standard policy forms applicable to all purchasers,

regardless of the insurance coverages and benefits that end up being included in the plan.

          7.    All of Defendants’ single-trip Travel Guard Insurance Policies include and

specifically distinguish between “pre-departure” and “post-departure” coverages and benefits and

provide that the “post-departure” coverages and benefits do not begin until after the insured trip

starts.

          8.    For example, the Deluxe, Preferred and Essential, and corresponding Platinum,

Gold and Silver, Travel Guard Plans all provide the policyholder with coverage for “Trip

Cancellation” to reimburse the policyholder for losses that occur when an insured trip is or must

be canceled by the policyholder or for any covered reason before departure and travel begins.

Each of Defendants’ Travel Guard Plans likewise provides the policyholder with coverage for

“Trip Interruption,” which in contrast to trip cancellation, provides reimbursement for covered

losses a policyholder sustains when she/he is unable to continue on a trip due to a covered event

or circumstance. Defendants’ Travel Guard Plans can likewise provide the policyholder with

Medical Expense Benefits and travel assistance that only apply when an injury, sickness or event

first occurs on or during travel. As the terms of their own insurance policies establish, Defendants

acknowledge that these risks and corresponding coverages and benefits for trip interruption,

medical expenses, and the like do not arise, and can never attach, if the policyholder cannot begin

travel.

          9.    To purchase a Travel Guard Insurance Policy and insure a planned trip, Defendants

require the policyholder to pay the total cost of the Travel Guard Plan in advance of the trip, once



                                                 4
         Case 2:20-cv-02272-KHV-GEB Document 1 Filed 05/29/20 Page 5 of 34




booked.

          10.   When a leisure or business traveler pays for a single-trip Travel Guard Insurance

Policy, she or he receives a “policy summary page” and the actual Policy of Insurance containing

the terms and conditions for the coverages and benefits applicable if a covered risk attaches and a

loss ensues both before and during travel. The policy summary page identifies the Travel Guard

Insurance Policy by number and effective date, the Travel Guard Plan, the Trip Details including

the departure and return dates, the policyholder’s Contact Information, the Insured(s), the specific

Coverages and Benefits and corresponding Limits of the packaged plan, and the total premium and

other costs paid.

          11.   The total cost Defendants charge and collect in advance for each of their offered

Travel Guard Plans comprises the sum of the various premiums and amounts Defendants assess

for each specific policy coverage and benefit included with the particular plan that Defendants

issue.

          12.   Defendants assess, charge and collect a specific premium for each of the pre-

departure and post-departure coverages and benefits included in each Travel Guard Insurance

Policy, and Defendants can readily state the portion or calculate a pro rata amount of the total

premium or other amount collected in advance for each of the separate pre-departure and post-

departure coverages and benefits comprising a particular policyholder’s Travel Guard Insurance

Policy.

          13.   The total cost that Defendants charge and collect for the itemized pre-departure and

post-departure coverages and benefits included with every single-trip Travel Guard Insurance

Policy and Plan is in the first instance based on a set of identifiable contingencies for which

Defendants have agreed to assume the risk of loss through the listed coverages and benefits once



                                                 5
      Case 2:20-cv-02272-KHV-GEB Document 1 Filed 05/29/20 Page 6 of 34




they begin.

       14.     Even though Defendants’ travel insurance policies uniformly include and expressly

distinguish between “pre-departure” and “post-departure” coverages and benefits, and specifically

provide that the “post-departure” coverages and benefits to be afforded under the policy do not

begin until after travel starts, when the risk of loss to be assumed can first attach, Defendants do

not refund the portion of the premium the policyholders pre-paid for the post-departure coverages

and benefits, even though such risks and the corresponding coverages for which the policyholders

paid Defendants did not and will not ever arise, exist or attach, when an insured trip is canceled

before departure.

       15.     Even though each of Defendants’ single-trip Travel Guard Insurance Policies

include coverages and benefits protecting the policyholder against travel-related risks that can only

arise during travel, and which have zero possibility of occurring or attaching prior to

commencement of the single-insured trip, Defendants do not refund or return the portion of the

premium attributable to such post-departure coverages and benefits for risks that did not and can

never occur.

       16.     Defendants’ refusal to refund and Defendants’ retention of the premiums and

unearned sums generated when an insured trip is canceled before departure is unlawful, inequitable

and unjust.

       17.     Contrary to the no-refund policy adopted by Defendants when covered travel is

canceled prior to departure, Defendants are obligated by applicable law to return a pro rata or other

portion of the premium and amounts paid for the coverage and benefits that only begins post-

departure. In such a situation, as is present here, a pro rata or other portion of the premium and

other amounts paid for the coverage and benefits in exchange for the post-departure coverages and



                                                 6
      Case 2:20-cv-02272-KHV-GEB Document 1 Filed 05/29/20 Page 7 of 34




benefits is unearned and unearnable, inasmuch as the coverages and benefits never became

effective under the terms of the policies and Defendants were never at risk of having to cover the

perils of actual travel. In this situation, Defendants have failed to provide consideration in return

for their retention of the pro rata or any other portion of the gross premium and related costs, which

must always be paid in advance of travel for the post-departure and other provided coverages and

benefits.

       18.     All of Defendants’ Travel Guard Insurance Policies designate pre-departure and

post-departure coverages as discrete risk categories that do not take effect contemporaneously.

Defendants’ pre-departure coverage is effective upon receipt of payment, but the post-departure

coverage and benefits are not effective upon receipt of payment, but become effective only after

travel begins. Defendants’ post-departure coverages and benefits, in contrast, are not effective until

departure, which ordinarily is the date on which travel begins. Defendants do not agree to and thus

do not assume the risks associated with any of the post-departure contingencies for which the

policyholders purchased post-departure coverages and benefits unless and until the covered travel

actually begins.

       19.     Defendants’ promises of coverage and benefits for post-departure risks as provided

in the Travel Guard Plans is expressly conditioned on the policyholder’s actual departure, and thus,

Defendants’ refusal to refund the premium amounts attributable to the coverages and benefits for

post-departure risks renders Defendants’ promised coverage illusory when a trip is canceled before

departure.

       20.     Defendants’ conduct in charging and collecting premium amounts as consideration

in exchange of the coverages and benefits identified in the travel insurance policies they market

and sell, and Defendants’ corresponding decision to retain and withhold the unearned portion of



                                                  7
          Case 2:20-cv-02272-KHV-GEB Document 1 Filed 05/29/20 Page 8 of 34




the premium justly due to their policyholders for the specifically identified post-departure

coverages and benefits that did not attach, and which Defendants could not earn, perform or

provide, has been deliberately and systematically applied by Defendants to Plaintiffs and numerous

other Travel Guard policyholders, and is such that the adjudication of Plaintiffs’ claims as a class

action is appropriate.

          21.   Plaintiffs and the similarly-situated Travel Guard policyholders they seek to

represent in this action are without an adequate remedy at law. None of the Travel Guard Insurance

Policies addresses Defendants’ obligation to refund a pro rata or other portion of a premium or

amount paid in advance for what the policy specifically identifies as post-departure coverages and

benefits when the risks and need for such coverages and benefits can and will never attach, and for

which Defendants thus will never be obligated or capable of earning, performing or providing,

when a covered trip is canceled, for whatever reason, before departure, and while the policy is in

effect.

          22.   The Travel Guard Insurance Policies do not provide any right of relief to Plaintiffs

and the similarly-situated policyholders they seek to represent to recover and recoup the premiums

and other amounts they paid Defendants for coverage against a specific set of travel-related

contingencies that Defendants did not and could never assume because the risks did not and could

never attach.

                         THE PARTIES, JURISDICTION AND VENUE

          23.   Plaintiffs Paul and Debra Gustafson at all relevant times have resided in Johnson

County, Kansas.

          24.   Travel Guard Group is a Wisconsin corporation with its principal place of business

in Wisconsin. Travel Guard Group is authorized to transact business in and is licensed as an



                                                 8
          Case 2:20-cv-02272-KHV-GEB Document 1 Filed 05/29/20 Page 9 of 34




insurance producer in all 50 states and the District of Columbia.

          25.   National Union is a Pennsylvania insurance company with its principal place of

business in New York. National Union is authorized to transact business in all 50 states and the

District of Columbia.

          26.   AIG Travel is a Delaware corporation with its principal place of business in a state

other than Kansas.

          27.   AIG Travel Assist is a Delaware corporation with its principal place of business in

Texas. AIG Travel Assist, Inc. is authorized to transact business in and is licensed as an insurance

producer in all 50 states and the District of Columbia.

          28.   Travel Guard Group, National Union, AIG Travel and AIG Travel Assist are all

owned by American International Group, Inc. (“AIG”). Given Defendants’ relationship and the

use of “Travel Guard” in reference to multiple AIG entities, Travel Guard Group, National Union,

AIG Travel, and AIG Travel Assist, Inc. are referred to collectively and singularly as

“Defendants.”

          29.   This Court has original jurisdiction over the claims asserted by Plaintiffs, both

individually and on behalf of the policyholder Class as hereinafter defined pursuant to 28 U.S.C.

§ 1332, as amended by the Class Action Fairness Act of 2005. Subject matter jurisdiction is proper

because: (1) the matter in controversy is reasonably expected to exceed the sum or value of

$5,000,000, exclusive of interest and costs; (2) there are more than 100 members of the Class; (3)

at least one member of the Class is diverse from Defendants; and (4) no Defendant is a government

entity.

          30.   Personal jurisdiction is proper because Defendants have purposefully availed

themselves of the privilege of conducting business within the state of Kansas and have each



                                                 9
      Case 2:20-cv-02272-KHV-GEB Document 1 Filed 05/29/20 Page 10 of 34




submitted to the jurisdiction of the courts of this state for the claims for relief that Plaintiffs are

asserting because the stated claims for relief arise from the acts of Defendants, individually or

through an agent or instrumentality, in contracting to insure Plaintiffs and other persons and risks

located in Kansas at the time of contracting, entering into express or implied contracts, by mail or

otherwise, with Plaintiffs and other residents of Kansas, to be performed in whole or in part in this

state, and otherwise transacting business, committing tortious acts, and causing injury to Plaintiffs

and other persons in this state while engaged in solicitation or service activities in Kansas, as

alleged herein.

         31.      Venue in this judicial district is proper pursuant to 28 U.S.C. § 1391 because a

substantial part of the events giving rise to the claims for relief that Plaintiffs are asserting occurred

in this District and/or because Defendants are all residents of this judicial district for purposes of

venue.

                                    FACTUAL ALLEGATIONS

         A.       Travel Guard Insurance Policies and Travel Plans.

         32.      “Travel Guard” is one of the nation’s largest travel insurance providers. Leisure

and business travelers can purchase Travel Guard travel insurance products through a number of

distribution channels, e.g., travel agents (online or at traditional “brick-and-mortar” locations), the

Travel Guard website, a travel service provider’s website, or other third-party web-based booking

platforms.

         33.      National Union underwrites and issues all of the travel insurance policies that

Travel Guard sells.

         34.      Travel Guard Group, alone and/or together and with the authority of Defendants

AIG Travel, Inc. and AIG Travel Assist, Inc. (collectively “AIG Travel”), individually and/or as



                                                   10
        Case 2:20-cv-02272-KHV-GEB Document 1 Filed 05/29/20 Page 11 of 34




the mutual agents, representatives and alter egos of each other and/or one or more AIG-affiliated

entities including but not limited to AIG Americas, LLC, AIG Travel EMEA Limited, AIG Travel

Asia Pacific Pte. Ltd. and Travel Guard Asia Pacific Pte. Ltd. (collectively “Travel Guard”)

ostensibly offer to provide a number of “non-insurance” travel-related services that are listed in

the Travel Guard Plans.

          35.   Pursuant to agreements among Defendants, Travel Guard is responsible for

collecting all amounts charged and paid for the insurance that National Union underwrites and any

non-insurance travel services that Travel Guard, alone or through or together with others, agrees

to provide.

          36.   Defendants Travel Guard Group and AIG Travel were at all relevant times acting

individually and as a duly authorized agent of Defendant National Union and possessed express

and/or implied authority to offer, sell and administer the Travel Guard Plans to leisure and business

travelers.

          37.   Defendant National Union was at all relevant times acting individually and as a

duly authorized agent of Defendants Travel Guard and AIG Travel and possessed express and/or

implied authority to underwrite and issue the Travel Guard Plans that Travel Guard offered and

sold.

          38.   Defendants Travel Guard Group and AIG Travel are appointed insurance producers

of National Union, which has surrendered all control of the marketing, sale and administration of

the Travel Guard Insurance Policies it underwrites and issues to Defendants Travel Guard and AIG

Travel.

          39.   Defendants’ Travel Guard Plans are written to provide varying levels and types of

travel-related insurance coverages and benefits and a number of “non-insurance” services.



                                                 11
      Case 2:20-cv-02272-KHV-GEB Document 1 Filed 05/29/20 Page 12 of 34




Included among the Travel Guard Insurance Policies currently listed on the Travel Guard website

are the Deluxe, Preferred and Essential Travel Guard Plans, which are “available in all states and

the District of Columbia, except FL, MN, MO, NY, and WA.” A second set of single-trip Travel

Guard Plans, identified on the Travel Guard website as the Platinum, Gold and Silver plans, is

offered for residents of the five listed states other than New York, where Defendants’ single-trip

Travel Guard Plans are referred to as the “Cruise, Tour & Travel,” “Protect Assist,” and “Essential

Expanded” plans.

       40.     Defendants market and sell their Travel Guard Plans as being tailored to the

traveler’s needs. The “Travel Guard Deluxe” Travel Guard Plan is marketed as Travel Guard’s

“best travel insurance with the most coverages, global travel assistance and access to 24/7 travel

assistance services”; the “Travel Guard Preferred Plan” is marketed as “comprehensive travel

insurance” with “new and expanded coverage”; the “Travel Guard Essential” plan is marketed as

Travel Guard’s “budget-friendly travel insurance plan … perfect for business travel and domestic

travel with basic coverage amounts”; the “Travel Guard Platinum” plan is marketed as Travel

Guard’s “best travel insurance plan with global travel assistance and access to 24/7 travel

assistance services”; the “Travel Guard Gold Plan” is marketed as “comprehensive travel

insurance”; and the “Travel Guard Silver” plan is marketed as Travel Guard’s “basic and budget-

friendly travel insurance plan … perfect for business travel and general travel with basic coverage

amounts.”

       41.     Regardless of the purchase platform used, or the specific limits, coverages and

benefits included in any Travel Guard Plan, Defendants as a matter of course and standard practice,

do not refund a pro rata or other portion of the amounts charged and collected in advance for what

the policy specifically identifies as “post-departure” coverages and benefits when the risks and



                                                12
      Case 2:20-cv-02272-KHV-GEB Document 1 Filed 05/29/20 Page 13 of 34




need for such coverages and benefits become moot and can and will never attach, and for which

Defendants thus will never be or become obligated or capable of earning, performing or providing,

when a covered trip is canceled, for whatever reason, before a trip begins, while the policy is in

effect.

          42.   Defendants’ practice is wrong. When covered travel is canceled after payment but

before departure, Defendants have at most earned and are entitled to keep only that portion of the

total cost charged and collected for the insurance covering the “pre-departure” risks (trip

cancellation coverage, for example), as specifically identified and described in each of Defendants’

Travel Guard Insurance Policies. Defendants, however, have not earned and are not entitled to

justly retain and keep the other, readily identifiable amounts Defendants separately charged and

collected in advance as a premium for the insurance covering the post-departure benefits (for

example, trip interruption, lost baggage, and medical and dental expense coverage) because the

cancellation of the trip before departure nullified Defendants’ promise and obligation to provide

coverage and benefits for the specific set of contingencies that never did and never will arise, exist

or attach under the policy.

          43.   When a policyholder’s insured trip is canceled after a travel plan is purchased, but

before travel begins, the array of travel-related risks for which the policyholders paid Defendants

money as consideration for the separate, specifically itemized and identifiable and coverages and

benefits Defendants agreed to provide only after a covered trip begins can never arise or attach,

and thus, Defendants did not and could never assume any risk of loss or performance for these

post-departure benefits.

          44.   Defendants know that when insured travel is canceled before travel begins, an

“unearned” premium and other amounts corresponding to the separate post-departure coverages



                                                 13
      Case 2:20-cv-02272-KHV-GEB Document 1 Filed 05/29/20 Page 14 of 34




and benefits exist because the risks and services for which Defendants charged and collected the

policyholders’ money up-front will never attach, and also that Defendants can and will never earn,

provide or perform such coverages or benefits. Yet, Defendants uniformly, systematically and

unjustly charge and collect, and refuse to refund and return such unearned and unearnable amounts

to their policyholders.

       45.     Such “unearned” premiums for the post-departure coverages and benefits are

generated whether Defendants, the travel provider or the policyholder cancels the trip before

departure.

       46.     Notwithstanding Defendants’ definitive inability to ever earn, provide or perform

any post-departure coverages or benefits when a covered trip is canceled after payment but before

departure, Defendant refuse to refund the “unearned” premium Defendants charged and collected

for the post-departure coverages and benefits to their policyholders and instead retain and withhold

the same.

       47.     Defendants’ policy and practice of not refunding a pro rata or other portion of the

premiums and amounts paid for the post-departure coverages and benefits when an insured cannot

commence an insured trip is unlawful, inequitable and unjust because Defendants are retaining a

monetary benefit conferred upon them by their policyholders in the form of a pre-paid premium

under circumstances making it inequitable and unjust for Defendants to retain the benefit

conferred.

       48.     By charging and collecting insurance premiums and other costs associated with

their Travel Guard Plans in advance of travel, Defendants have created and seek to perpetuate a

business model through which they are able to collect travel premiums from the policyholders to

cover and provide assistance with numerous risks that Defendants never accept or assume, and for



                                                14
         Case 2:20-cv-02272-KHV-GEB Document 1 Filed 05/29/20 Page 15 of 34




which the risk of loss is never transferred when an insured trip is canceled before departure and

cannot occur.

          49.   When travel insured by Defendants is canceled for whatever reason prior to

departure and commencement of the covered trip, Defendants are never placed in a position of risk

that the post-departure perils for which the insurance was purchased will arise. As such, it is unjust

and inequitable for Defendants to retain that portion of the premium attributable to post-departure

risks.

          50.   When an insured trip is canceled before departure, Defendants are obligated to

promptly refund a pro rata or other portion of the total costs Defendants charged and collected in

advance for the post-departure insurance coverages and benefits that did not become effective or

protect the policyholder from any travel-related risks issues until travel actually begins, and for

which Defendants never were, and could never be, exposed or assume any risk, since the trip

canceled.

          51.   When an insured trip is canceled before the scheduled departure date or travel

begins, Defendants are by their contract relieved of any obligation to provide any of the coverages

or benefits for any of the risks that by definition can never attach and cannot ever arise or occur,

and thus, Defendants have received and are retaining a substantial and valuable benefit in the form

of money paid in advance to provide insurance and benefits that Defendants know have not and

cannot be earned because the perils and risks for which the money was paid to Defendants will

never attach.

          52.   When an insured trip is canceled before the scheduled departure date, Defendants

are required but systematically refuse to refund and return the unearned portion of the premium

and other amounts paid to Defendants in advance for travel insurance, including the full amount



                                                 15
      Case 2:20-cv-02272-KHV-GEB Document 1 Filed 05/29/20 Page 16 of 34




of the premium amounts attributable to and purportedly providing coverage for any post-departure

perils.

          53.   Defendants’ premium refund policy and practice does not differ between the

variously-named Travel Guard Plans.

          B.    The Gustafsons’ Travel Guard Plan.

          54.   On or about January 28, 2020, Plaintiffs Paul and Debra Gustafson booked an

Alaskan cruise with Princess Cruise Lines including round-trip air travel from Kansas City,

Missouri to Anchorage, Alaska, with travel set to begin on August 25, 2020, and end on September

2, 2020.

          55.   At or about the time they booked their trip, the Gustafsons purchased a Travel

Guard Plan from Defendants to insure their trip, specifically a standard Travel Guard Preferred

Plan, Policy No. 943635707. The policy included both pre- and post-departure benefits. The pre-

departure benefits included a benefit for Trip Cancellation. The post-departure benefits included

Accidental Death/Dismemberment Trip Interruption, Missed Connection, Travel Medical

Expense, Baggage Coverage, Baggage Delay, and Concierge Services. The Gustafsons’ policy

states that coverage for the post-departure benefits is not effective before departure and the

Covered Trip begins.

          56.   When the Gustafsons purchased their Travel Guard Plan, Defendants charged and

collected $410.27 from the Gustafsons and credited or paid and distributed the funds among

Defendants.

          57.   Like the other Travel Guard policyholders they seek to represent, the Gustafsons

purchased their Travel Guard Plan to provide reimbursement in the event of financial loss or

hardship relating to a water and/or land trip that they booked through a travel agent and/or one or



                                                16
      Case 2:20-cv-02272-KHV-GEB Document 1 Filed 05/29/20 Page 17 of 34




more travel service providers.

        58.     Like the other members of the Travel Guard policyholder class they seek to

represent, the Gustafsons received their Travel Guard Insurance Policy and summary page after

they paid the total cost.

        59.     Like those similarly provided or made available by Travel Guard to the other

members of the policyholder class the Gustafsons seek to represent, the Gustafsons’ policy

summary page identifies the number of the Insurance Policy that was sold and issued, the policy

effective date, the name of the Travel Guard Plan sold and issued, the Trip Details including the

departure and return dates, the policyholder Contact Information, the Insureds on the policy, the

specific Coverages and Benefits and corresponding Limits, and the total cost of the premium and

any other amount paid.

        60.     Like the other members of the Travel Guard policyholder class they seek to

represent, the Gustafsons pre-paid the total premiums and any other costs to Defendants in advance

of the trip.

        61.     Like those set forth in the Travel Guard Plans purchased by the other members of

the Travel Guard policyholder class the Gustafsons seek to represent, the Gustafsons’ Travel

Guard Insurance Policy and Plan distinguished between pre-departure and post-departure risks and

expressly provided that Defendants would not be obligated to provide or perform any of the listed

post-departure coverages or benefits until the later of the scheduled departure date or the date the

covered trip begins. The listed post-departure coverages or benefits were not effective until the

covered trip began.

        62.     The Gustafsons’ Travel Guard Insurance Policy provided:




                                                17
     Case 2:20-cv-02272-KHV-GEB Document 1 Filed 05/29/20 Page 18 of 34




       WHEN COVERAGE BEGINS

       Pre-Departure Benefits
       Trip Cancellation coverages are effective at 12:01 A.M. Standard Time on the date
       following payment to the Company of the required cost.

       Post-Departure Benefits
       All other coverages will begin on the later of:
       (a) 12:01 A.M. Standard Time on the scheduled Departure Date shown on the travel
           documents; or
       (b) the date and time the Insured starts his/her Trip

       WHEN COVERAGE ENDS

       Pre-Departure Benefits
       Trip Cancellation coverages end on the earlier of: (a) the cancellation of the Insured’s
       Trip; or (b) 11:59 P.M. on the day before the scheduled Departure Date.

       Post-Departure Benefits
       All other coverages end on the earliest of:
       (a) the Insured’s arrival at the Return Destination, even if this occurs earlier than the
           scheduled Return Date; or
       (b) the scheduled Return Date.

       63.        The language of the above provisions, stating when post-departure coverage and

benefits would begin, is the same or substantially the same as the provision in all of Defendants’

Insurance Policies.

       64.        Like the other members of the Travel Guard policyholder class they seek to

represent, the Gustafsons did not seek to cancel their Travel Guard Insurance Policy within the

specified number of days after purchase that applicable state law and/or Defendants allow for a

“Free Look” cancellation.

       65.        On or about April 15, 2020, Princess Cruise Lines canceled the trip the Gustafsons

had earlier booked due to the COVID-19 pandemic and various government restrictions and orders

banning travel.

       66.        After the Gustafsons’ trip was canceled, Defendants notified the Gustafsons



                                                  18
      Case 2:20-cv-02272-KHV-GEB Document 1 Filed 05/29/20 Page 19 of 34




through a travel agent on April 17, 2020 that “because the Corona Virus [sic] was classified as a

pandemic by WHO 11 March,” Defendants would not be “covering nonrefundable trip expenses

or refunding the cost of the insurance premium [, but would instead be] providing a refund in the

form of a voucher that can be used towards the purchase of a future premium for up to 2 years

from the date of issue.”

          67.    In conjunction with their voucher offer to the Gustafsons and other policyholders,

Defendants deemed the corresponding travel insurance plans as canceled, with coverage no longer

in effect.

          68.    Defendants’ refusal and failure to refund and return the unearned premium amounts

to the Gustafsons was in accordance with Defendants’ uniform policy and practice to

impermissibly retain and withhold from their policyholders the unearned premiums generated

when a covered trip is canceled before travel begins and any post-departure risks can effectively

attach.

          69.    Defendants have yet to provide the Gustafsons with the referenced time-restricted

“voucher,” but if ever issued to or made available to them, the Gustafsons will not accept the

voucher.

                                 CLASS ACTION ALLEGATIONS

          70.    Plaintiffs bring this action under Rules 23(a) and (b)(3) of the Federal Rules of

Civil Procedure, for themselves and for a proposed nationwide class of similarly-situated persons

(the “Class”), preliminarily defined as:

          All persons (including natural persons, companies, corporations, partnerships, joint
          stock companies, associations, clubs and other associations) who, while in the
          United States, or as residents of the United States, purchased a single-trip travel
          insurance plan from Defendants that provided coverages and benefits for
          contingencies and events arising once travel starts, and who did not receive a refund
          of the pro rata or other portion of the premium and any other amount paid for such


                                                   19
      Case 2:20-cv-02272-KHV-GEB Document 1 Filed 05/29/20 Page 20 of 34




       “post-departure” coverages and benefits when the trip insured by the plan was
       canceled before travel started.

       Excluded from the Class are (a) any policyholders who timely canceled their trip
       within the “free look” period allowed by applicable law, (b) Defendants, their joint
       or respective officers, directors, employees, representatives, heirs, successors and
       wholly- or partly-owned subsidiaries or affiliates, (c) the Court and Court staff and
       the immediate family members of each, and (d) Walters Renwick Richards Skeens
       & Vaughan, P.C., it attorneys and employees, the immediate family members of
       each, and their heirs, successors and assigns.

       71.     The number of persons who are members of the Class as proposed is so numerous

that joinder of all members in a single civil action is impracticable. The number of policyholders

whose covered trips were canceled before departure and who did not thereafter receive a refund

from Defendants is reasonably estimated to be at least in the thousands given the magnitude of

Defendants’ travel insurance business. Although the precise number, names and addresses of all

Class members are not yet known to Plaintiffs, that information, including the identity of the

insureds and the policies, plans and coverages purchased, is readily ascertainable from

Defendants’ records.

       72.     The claims of the Class all derive directly from an apparent, uniform and

systematic policy of Defendants of refusing to refund or return premiums and other amounts for

specifically listed post-departure insurance coverages and benefits and non-insurance services that

Defendants did not and/or could never “earn” or provide because the insured trips were canceled

before travel began.

       73.     The objective facts are the same for all members of the Class in that: (a) each paid

insurance premiums and other amounts to Defendants as consideration for a specific Travel Guard

Plan providing packaged benefits, including separate coverages and benefits for “post-departure”

travel risks that did not become effective until travel began; (b) the covered trip of each member

of the Class was canceled before travel began; and (c) Defendants refused to refund to Plaintiffs


                                                20
      Case 2:20-cv-02272-KHV-GEB Document 1 Filed 05/29/20 Page 21 of 34




and the members of the Class the pro rata or any other portion of the premium and any other

amounts paid in advance for the specifically identified “post-departure” coverages and benefits

that Defendants agreed to provide after travel began (whether or not requested by Plaintiffs or the

Class members).

          74.    Defendants did not differentiate, in degree of care or candor, their conduct among

Plaintiffs and the members of the Class in regard to Defendants’ decision and uniform policy to

retain and withhold the unearned, risk-free premiums the policyholders paid to insure post-

departure perils, which were never covered or insured by Defendants because the trips were

canceled before departure. The objective facts for these matters are the same for Plaintiffs and

Class members. Within the claims for relief that Plaintiffs are asserting, the same legal standards

govern the resolution of the same operative facts existing across all Class members’ individual

claims.

          75.    Because the claims of Plaintiffs and the Class have a common origin and share a

common basis in regard to Defendants’ misconduct, there are common questions of fact and law

existing as to each Class member under Federal Rule of Civil Procedure 23(a)(2), which

predominate over any questions affecting only individual members under Federal Rule of Civil

Procedure 23(b).

          76.    Substantial questions of fact and law that are common to all members of the Class,

and which control this litigation and predominate over any individual issues, include but are not

limited to the following:

          a.    Whether Defendants, as a matter of course and policy, uniformly and systematically
                refused to refund to their policyholders unearned, risk-free premiums paid to cover
                a specifically identified set of post-departure perils whenever the planned trip for
                which the Class members had purchased travel insurance from Defendants was
                canceled before departure;



                                                  21
Case 2:20-cv-02272-KHV-GEB Document 1 Filed 05/29/20 Page 22 of 34




 b.   Whether the coverages and benefits for which the policyholders paid Defendants
      premiums for the specifically identified “post-departure” coverages and benefits in
      advance of travel ever became or could ever begin or become effective as provided
      in Defendants’ Travel Guard Plans when the insured trips were canceled before
      departure;

 c.   Whether by virtue of the Class members’ insured trips being canceled prior to
      departure, the risks for which the policyholders paid Defendants a premium for the
      specifically identified “post-departure” coverages and benefits ever attached such
      that Defendants assumed an actual risk of loss capable of triggering such coverages
      and benefits;

 d.   Whether Defendants provided or could provide consideration in exchange for
      premiums paid in advance to cover post-departure perils that did not and could never
      arise or attach;

 e.   Whether by virtue of the Class members’ insured trips being canceled prior to
      departure, Defendants retained unearned premiums;

 f.   Whether it would be unjust for Defendants to retain and withhold the pro rata or
      other portion of the premium paid for post-departure coverage, whenever an insured
      trip is canceled before departure;

 g.   Whether an “unearned” premium for the post-departure coverages and benefits
      exists whether Defendants, a travel service provider, or the policyholder cancels the
      covered trip before departure;

 h.   Whether Defendants assess any amounts in addition to what they deem or classify
      as an insurance premium for any non-insurance, travel-related service and that
      calculation, if any;

 i.   Whether Defendants, as a matter of course and policy, uniformly and systematically
      refused to refund to their policyholders any amounts in addition to the unearned
      premiums that the Class Members paid for any non-insurance, travel-related services
      whenever the planned trip for which the Class members had purchased a travel plan
      was canceled before departure;

 j.   Whether any of the non-insurance, travel-related services for which the
      policyholders paid Defendants fees or other amounts in advance of travel ever
      became or could ever begin or become effective or could be performed by
      Defendants when the insured trips canceled before departure;

 k.   Whether Defendants provided or could provide consideration in exchange for the
      amounts paid in advance for any non-insurance, travel-related services relating to
      the post-departure coverages and benefits, whenever an insured trip is canceled
      before departure;


                                        22
Case 2:20-cv-02272-KHV-GEB Document 1 Filed 05/29/20 Page 23 of 34




 l.   Whether it would be unjust for Defendants to retain and withhold the pro rata or
      other portion of any amounts paid in advance for any non-insurance, travel-related
      services relating to the post-departure coverages and benefits, whenever an insured
      trip is canceled before departure;

 m.   Whether Defendants canceled or sought to cancel Travel Guard Insurance Policies
      without refunding the unearned premiums due;

 n.   Whether Defendants’ Travel Insurance Plans address the entitlement of the
      policyholders to a refund of any unearned, risk-free premiums paid for post-
      departure perils that were never actually insured;

 o.   Whether Defendants’ Travel Insurance Plans contain any provision precluding a
      policyholder from obtaining a premium or other refund after the applicable period
      for a “free look” at the policy and plan expires;

 p.   Whether Defendants’ Travel Insurance Plans provide that a policyholder’s timely
      compliance with any “free-look” cancellation provision is the sole basis for
      obtaining a premium refund under the policy.

 q.   Whether Defendants’ failure to refund or return any unearned premiums or other
      amounts under the Travel Guard Plans constituted a breach of the insurance contracts
      between Defendants and the Class members;

 r.   Whether Defendants apply their no-refund policy to the Class and when the non-
      refund policy began;

 s.   Whether Defendants’ no-refund policy is the same for each of the variously-named
      Travel Guard Plans;

 t.   Whether Defendants offered time-restricted travel insurance vouchers or other
      credits to the Class;

 u.   Whether the time-restricted travel insurance vouchers or other items Defendants
      offered to the Class members in lieu of a refund satisfied Defendants’ obligation to
      refund and return the unearned premiums and other amounts due to the members of
      the policyholder Class;

 v.   Whether Defendants’ conduct in offering or selling Travel Guard Insurance Policies
      constitutes unlawful conduct in violation of the Pennsylvania Uniform Trade
      Practices Consumer Protection Law, 73 Pa.C.S.A. § 201-1, et. seq., because the
      travel insurance policies that Defendants offered and sold as providing insurance
      coverage and benefits for post-departure events could never result in the payment of
      any claims for any insured under the policy under the circumstances typical of the
      Class members’ claims in this action, as herein alleged.



                                        23
      Case 2:20-cv-02272-KHV-GEB Document 1 Filed 05/29/20 Page 24 of 34




           77.   Plaintiffs’ claims against Defendants are typical of the claims of the Class, and

arise from the same course of conduct undertaken by Defendants against the Class as a whole.

There are no conflicts between the interests of the named Plaintiffs and the interests of the other

members of the Class. The relief Plaintiffs seek is typical of the relief sought for the members of

the Class.

           78.   Plaintiffs will fairly and adequately represent and protect the interests of the Class

given their common injury and interests and the common conduct of Defendants as directed at

and applicable to Plaintiffs and the Class, and because Plaintiffs have retained competent counsel,

experienced in class action litigation, who will adequately represent and protect the interests of

the Class.

           79.   Class certification is appropriate under Federal Rule of Civil Procedure 23(b)(3)

because common questions of fact and law predominate and a class action is superior to other

available methods for fairly and efficiently adjudicating this controversy. The prosecution of

separate actions by individual members of the Class would impose heavy burdens upon the courts

and Defendants, and would create a risk of inconsistent or varying adjudications of the questions

of law and fact common to the Class. A class action, on the other hand, would achieve substantial

economies of time, effort and expense, and would assure uniformity of decision as to persons

similarly situated without sacrificing procedural fairness or bringing about other undesirable

results.

           80.   As described in detail above, Plaintiffs’ cause and action and claims for relief are

based on the same common course of conduct and business policy through which Defendants

have wrongfully retained and withheld, and will continue to wrongfully retain and withhold

unearned premiums and others amounts to which they are not entitled. Plaintiffs can prove the



                                                   24
      Case 2:20-cv-02272-KHV-GEB Document 1 Filed 05/29/20 Page 25 of 34




elements of their claims against Defendants for the refund and return of such sums on a class-

wide basis using the same evidence that would be used to prove those elements in any individual

action.

          81.    A class action is superior to other available methods for the fair and efficient

adjudication of this controversy for at least the following reasons:

          a.    Few Class members, if any, could afford to seek legal redress individually for the
                wrongs alleged herein given the amount of the individual claims and the resources
                of Defendants;

          b.    This action will permit an orderly and expeditious administration of the claims of
                the Class, will foster economies of time, effort and expense and will ensure
                uniformity of decisions;

          c.    Any interest of the Class members in individually controlling the prosecution of
                separate civil actions is not practical, creates the potential for inconsistent or
                contradictory judgments and would create a burden on the court system;

          d.    Without a class action, Class members will continue to suffer damages and not
                receive a refund of the sums to which they are entitled and Defendants will continue
                to reap and retain substantial unearned, risk-free insurance premiums and other sums
                as pure profit derived from their common wrongful and unlawful practice of
                withholding unearned insurance premiums and other amounts for coverage and
                benefits that they cannot earn or provide, and pursuant to coverages and benefits that
                never became effective.

          82.    The Class members have been monetarily damaged and suffered injury in fact as

a result of Defendants’ unlawful practices in that the Class members have not received the

unearned premiums and other amounts to which they are entitled, which Defendants are

withholding.

          83.    Plaintiffs are not aware of any comparable class action litigation that has been

commenced or any management difficulties that would preclude maintenance of this lawsuit as a

class action. Plaintiffs do not anticipate any difficulty in the management of this action as a class

action. Rule 23 provides the Court with authority and flexibility to maximize the efficiencies and



                                                   25
      Case 2:20-cv-02272-KHV-GEB Document 1 Filed 05/29/20 Page 26 of 34




benefits of the class action procedure to reduce management challenges. The Court may, on

motion of Plaintiffs or sua sponte, certify nationwide, statewide and/or multistate classes for

claims sharing common legal questions; utilize the provisions of Rule 23(c)(4) to certify any

particular claims, issues, or common questions of fact or law for class-wide adjudication; certify

and adjudicate bellwether class claims; and utilize Rule 23(c)(5) to divide any Class into

subclasses.


                                  FIRST CAUSE OF ACTION
                       DECLARATORY AND INJUNCTIVE RELIEF
                          (On Behalf of Plaintiffs and the Class)

        84.     Plaintiffs repeat and reallege each and every allegation contained above as if fully

set forth herein.

        85.     Plaintiffs assert that Defendants’ standard practice and policy of not refunding and

returning the unearned pro rata or other portion of the insurance premiums and other amounts

they charged and collected for the post-departure coverages and benefits included in each Travel

Guard Plan when a covered trip is canceled before departure and before the coverages and benefits

begin, is unlawful and in violation of applicable law.

        86.     An actual controversy exists between the parties concerning their rights and

entitlement to the premiums and other amounts paid in advance for such post-departure coverages

and benefits when a covered trip is canceled before departure and before the coverages and

benefits become effective.

        87.     Plaintiffs request that a judicial determination be made declaring the rights and

entitlements of Plaintiffs and the Class and the corresponding duties and responsibilities of

Defendants in and to the premiums and other amounts paid in advance for the post-departure

coverages and benefits when a covered trip is canceled before departure and before the coverages

                                                 26
      Case 2:20-cv-02272-KHV-GEB Document 1 Filed 05/29/20 Page 27 of 34




begin, and that the Court order and direct Defendants to promptly refund and return the premiums

and other amounts paid for said post-departure coverages and benefits to Plaintiffs and the Class,

with interest.

         88.     Declaratory and/or injunctive relief is necessary to establish the parties’ rights in

regard to the prepaid amounts Defendants collected when travel is canceled before departure

because Defendants acted and will continue to act in concert pursuant to a course of action and

pattern of activity affecting all members of the entire, similarly-situated Class as defined above,

thereby making declaratory, injunctive and corresponding monetary relief appropriate for the

Class.

         89.     Such declaratory and/or injunctive relief is also necessary to put an end to

Defendants’ systematic and unlawful practice of retaining and withholding unearned insurance

premiums and other amounts that are justly due their policyholders when insured travel is

canceled prior to departure, and before the separate coverages and benefits to be afforded under

Defendants’ Travel Guard Plans begin and become effective. Such declaratory and/or injunctive

relief will establish the rights of each Class member to receive back the unearned premiums and

other amounts they are entitled to receive as a result of their premium payments and the

subsequent cancelation of planned travel. The resulting monetary relief to which Plaintiffs and

the Class are entitled is an incidental consequence of the requested declaration and can be readily

ascertained and calculated using Defendants’ records, regardless of the policyholders’ Travel

Guard Plan.

         90.     Plaintiffs and the Class of Travel Guard policyholders they seek to represent are

without an adequate remedy at law rendering declaratory, injunctive and equitable relief

appropriate.



                                                  27
      Case 2:20-cv-02272-KHV-GEB Document 1 Filed 05/29/20 Page 28 of 34




                                     SECOND CAUSE OF ACTION

                              UNJUST ENRICHMENT/RESTITUTION
                               (On Behalf of Plaintiffs and the Class)

        91.     Plaintiffs repeat and reallege each and every allegation stated above as if fully set

forth herein.

        92.     Defendants have been unjustly enriched at the expense and to the detriment and

prejudice of Plaintiffs and the Class as a result of Defendants’ systematic and willful misconduct

described above.

        93.     Plaintiffs and the Class conferred a benefit upon Defendants in the form of

unearned, risk-free premiums that Defendants appreciated and knowingly charged and received

from, and refused to refund to and withheld from their policyholders without lawful justification

or excuse. Upon information and belief, Defendants will not return the unearned, risk-free

premiums that they systematically retained and withheld from their policyholders absent

litigation.

        94.     Defendants’ refusal to refund and return the unearned premium amounts generated

when an insured trip is canceled, and when Defendants know that they will never be able to

perform and assume the risks for which the coverage was issued, is part of a uniform and

systematic practice of Defendants to retain the unearned portion of post-departure insurance

premiums when to do so is unlawful.

        95.     Defendants’ retention of the premium amounts attributable to post-departure travel

risks as described herein is unlawful, inequitable and unjust because Defendants are never put at

risk for the specific post-departure coverages and benefits for which the policyholders paid

Defendants in advance, and for which Defendants can provide no consideration to justify their

retention of the unearned premiums.


                                                 28
      Case 2:20-cv-02272-KHV-GEB Document 1 Filed 05/29/20 Page 29 of 34




        96.        Because Plaintiffs and the Class members had not yet begun their planned travel,

and the post-departure coverages and benefits for which they prepaid, Defendants did not and

could never become effective as provided in the Travel Guard Plans. Thus, Defendants’ retention

of the amounts attributable to the coverages and benefits to cover post-departure contingencies is

unjust because the consideration Defendants promised in exchange for those amounts is lacking

or failed in its entirety.

        97.        Because the risks and contingencies for which the post-departure coverages and

benefits were purchased never attached, Defendants’ retention of the premium amounts

attributable to the coverages and benefits to cover post-departure risks and contingencies is unjust

because the consideration Defendants promised in exchange for those amounts is lacking or failed

in its entirety.

        98.        There is no lawful justification or excuse for Defendants’ systematic and willful

misconduct. The Travel Guard Plans that Defendants offered and sold to Plaintiffs and other

members of the Class do not contain any provision allowing Defendants to retain and withhold

any portion of the premiums and other amounts the policyholders paid Defendants in advance and

which Defendants did not earn and knew they could never earn or provide coverage or benefits in

satisfaction of their promises.

        99.        Because Defendants cannot give consideration for the premiums and other

amounts allocable to the coverages and benefits they sold for post-departure coverages that never

became effective, any provision in Defendants’ insurance policy purportedly allowing Defendants

to retain such amounts, if such a provision existed, would be void, invalid and unenforceable as a

matter of law.

        100.       It is inequitable and unjust for Defendants to retain the risk-free premium amounts



                                                   29
      Case 2:20-cv-02272-KHV-GEB Document 1 Filed 05/29/20 Page 30 of 34




they obtained and retained by wrongful conduct and Defendants’ retention of such amounts under

the circumstances would come at the expense of Plaintiffs and the numerous other Travel Guard

policyholders, who are entitled to a refund of the unearned premiums and other amounts. Plaintiffs

and the Class are entitled to restitution and/or disgorgement of all the unearned amounts and all

profits, benefits and other compensation that Defendants obtained and unlawfully seek to retain

as herein alleged.

        101.    Given Defendants’ wrongful conduct, Plaintiffs and the Class are entitled to an

award of pre-judgment interest on the sums unlawfully withheld at the applicable legal rate from

the date of cancellation, together with any other injunctive and monetary relief that the Court

deems proper.

                                  THIRD CAUSE OF ACTION

   VIOLATION OF THE PENNSYLVANIA UTPCPL, 73 PA.C.S.A. § 201-1, ET SEQ.
                   (On Behalf of Plaintiffs and the Class)

        102.    Plaintiffs repeat and reallege each and every allegation contained above as if fully

set forth herein.

        103.    As an insurance company subject to Pennsylvania law, National Union is subject

to 73 Pa.C.S.A. § 201-1, et seq., the Pennsylvania Uniform Trade Practices Consumer Protection

Law (“PA UTPCPL”).

        104.    Plaintiffs, the similarly-situated travel insurance policyholders they seek to

represent, and Defendants are all “persons” within the meaning of the UTPCPL, and as defined

by 73 Pa.C.S.A. § 201-2(2).

        105.    Plaintiffs and the other Travel Guard travel insurance policyholders they seek to

represent all purchased their Travel Guard Insurance Policies for personal, family and household

purposes.


                                                 30
      Case 2:20-cv-02272-KHV-GEB Document 1 Filed 05/29/20 Page 31 of 34




       106.     The acts and practices of Defendants were directed to consumers, including

Plaintiffs and the numerous other Travel Guard travel insurance policyholders they seek to

represent.

       107.     As a Pennsylvania insurance company, National Union, alone and together and

through Travel Guard Group and/or AIG Travel, conducts trade and commerce in the sale,

issuance and administration of Travel Guard Insurance Policies that directly or indirectly affect

the people of Pennsylvania and all other states, commonwealths and districts in which Defendants

offer and sell the insurance travel insurance policies that Nation Union underwrites as a

Pennsylvania insurer.

       108.     Through their conduct as described above, Defendants have jointly and severally

engaged in unfair or deceptive acts and practices within the meaning of 73 Pa.C.S.A. § 201-2 and

201-3, that resulted in injury to Plaintiffs and the other insurance policyholders they seek to

represent.

       109.     By virtue of the insured trips of Plaintiffs and other members of the Class being

canceled before departure, the consideration (namely, the provision of insurance coverage

protecting against post-departure perils and other perils that never became effective or otherwise

ceased to exist on cancellation) either became entirely void or materially failed before being

performed, because National Union never had to assume the risk of having to cover those perils

because the risk never attached.

       110.     By reason of the foregoing, Defendants with and through National Union have

engaged in unfair and deceptive acts or practices in the sale, issuance, and administration of the

Travel Guard Insurance Policies in violation of UTPCPL § 201-2(4)(v) and/or (xxi) by, among

other things:



                                                31
      Case 2:20-cv-02272-KHV-GEB Document 1 Filed 05/29/20 Page 32 of 34




             a. offering and selling travel insurance policies as providing insurance
                coverage and benefits for post-departure events that could never result in
                the payment of any claims for any insured when the covered trips were
                canceled before departure and would never occur, and

             b. refusing to refund and return the unearned premiums attributable to
                insurance coverage and benefits for post-departure perils that never became
                effective, or that Defendants canceled, after the trips that Defendants
                insured were canceled before departure.

       111.     Defendants should be enjoined from such unlawful conduct and common practice

and course of dealing.

       112.     Plaintiffs and the other travel insurance policyholders they seek to represent have

each suffered an ascertainable loss of money, including in the form of the unearned premiums

retained by Defendants as a result of Defendants’ use and employment of deceptive acts or

practices.

       113.     Defendants are jointly and severally liable to Plaintiffs and the other Travel Guard

travel insurance policyholders for all damages suffered as a result of Defendants’ misconduct in

an amount to be determined at trial.

       114.     Pursuant to UTPCPL § 201-9.2, Plaintiffs, for themselves and on behalf of all of

the other Travel Guard travel insurance policyholders, request awards of treble damages,

reasonable attorneys’ fees and costs based on the nature and magnitude of Defendants’

misconduct.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, on behalf of themselves and the Class, respectfully request that

the Court:

       A.       Certify this action and the defined Class pursuant to Federal Rules of Civil
                Procedure 23(a) and (b)(3), and designate Plaintiffs as representatives of, and their
                undersigned counsel as Counsel for, the Class;


                                                 32
Case 2:20-cv-02272-KHV-GEB Document 1 Filed 05/29/20 Page 33 of 34




 B.   Award Plaintiffs and the Class declaratory, injunctive and the monetary relief
      incidental thereto as appropriate including the entry of one or more orders or
      judgments:

      1.   Declaring that Defendants’ policy and practice of retaining and withholding
           unearned premiums and other amounts due under the Travel Guard Insurance
           Policies is unlawful and violates applicable law;

      2.   Declaring that Defendants are not entitled to retain and withhold the unearned
           premiums and other amounts paid for post-departure coverage and benefits
           when insured travel is canceled before departure;

      3.   Enjoining Defendants from continuing to retain and withhold the unearned
           premiums and other amounts paid for post-departure coverage and benefits
           when insured travel is canceled before departure;

      4.   Directing Defendants to promptly refund and return such unearned premiums
           and other amounts paid for the post-departure coverage and benefits to
           Plaintiffs and the Class, together with interest at the legal rate from the date
           covered travel was canceled; and

      5.   Granting such other extraordinary equitable and/or injunctive relief as
           permitted by law, including the imposition of a constructive trust on the
           unearned premiums and other amounts justly due Plaintiffs and the Class,
           which Defendants hold.

 C.   Enter judgments against each Defendant and in favor of Plaintiffs and the Class
      based on Defendants’ unjust enrichment;

 D.   Enter judgments against Defendants and in favor of the Plaintiffs and the Class
      based on Defendants’ joint and respective violations of the Pennsylvania Uniform
      Trade Practices Consumer Protection Law;

 E.   Award Plaintiffs and the Class actual and compensatory damages as allowed by
      law in an amount to be determined at trial;

 F.   Award Plaintiffs and the Class restitution and/or disgorgement of ill-gotten gains,
      as appropriate;

 G.   Award Plaintiffs and the Class costs and reasonable attorneys’ fees, as allowed
      under the Pennsylvania Uniform Trade Practices Consumer Protection Law or other
      applicable law;

 H.   Award Plaintiffs and the Class their costs of suit and reasonable attorneys’ fees, as
      allowed by law pursuant to the common fund doctrine and any other applicable
      statute, law or rule, together with pre-judgment and post-judgment interest, as


                                       33
      Case 2:20-cv-02272-KHV-GEB Document 1 Filed 05/29/20 Page 34 of 34




                  allowed by law; and

           I.     Award Plaintiffs and the Class such further and additional relief as the Court deems
                  just and proper.


                             DESIGNATION OF PLACE OF TRIAL

           Plaintiffs for themselves and the class they seek to represent designate Kansas City, Kansas

as the place of trial.

                                   DEMAND FOR JURY TRIAL

           Pursuant to Federal Rule of Civil Procedure 38, Plaintiffs, on behalf of themselves and the

proposed Class of persons they seek to represent, hereby demand a trial by jury on all issues so

triable.

           Dated: May 29, 2020                           Respectfully submitted,

                                                         WALTERS RENWICK RICHARDS
                                                          SKEENS & VAUGHAN, P.C.

                                                         By:   /s/ Kip D. Richards
                                                          Kip D. Richards – Ks. Bar 70281
                                                          David M. Skeens – Ks. Bar 13994
                                                          1100 Main Street, Ste. 2500
                                                          Kansas City, MO 64105
                                                          (816) 421-6620
                                                          (816) 421-4747 (Facsimile)

                                                         ATTORNEYS FOR PLAINTIFFS




                                                   34
